 

EXHIBIT 10.8
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is entered into as of the 29th day of January, 2008 (the
“Effective Date”) between the FEDERAL HOME LOAN BANK OF CHICAGO (the “Bank”) and
[NAME OF EMPLOYEE] (the “Employee”).
 
RECITALS:
 
A.    The Bank and the Employee wish to confirm the employment of the Employee
by the Bank on the terms and conditions hereinafter set forth; and
 
B.    The Bank recognizes the valuable services that the Employee has rendered
and desires to be assured that the Employee will continue his active
participation in the business of the Bank, subject to the terms of this
Agreement, and desires to assure Employee that his employment will continue
subject to the terms of this Agreement.
NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained in this Agreement, it is agreed as follows:
 
1. DEFINITIONS.
 
As used in this Agreement, unless the context otherwise requires a different
meaning, the following terms shall have the following meanings (such meanings to
be equally applicable to the singular and plural forms thereof and words in the
masculine gender being deemed to be feminine as may be applicable):
 
Board shall mean the Board of Directors of the Bank.
Cause shall mean any of the following activities by the Employee: (i) the
conviction of the Employee for a felony, or a crime involving moral turpitude;
(ii) the commission of any act involving dishonesty, disloyalty or fraud with
respect to the Bank or any of its members; (iii) willful and continued failure
to perform material duties which are reasonably directed by the Board of
Directors and/or the President which are consistent with the terms of this
Agreement and the position specified in Section 1; (iv) gross negligence or
willful misconduct with respect to the Bank or any of its members; or (v) any
violation of Bank policies regarding sexual harassment, discrimination,
substance abuse or the Bank's Code of Ethics to the extent such acts would
provide grounds for a termination for cause with respect to other employees; or
(vi) a material breach by the Employee of a material provision of this
Agreement.
Disability shall mean that the Employee (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months as determined
under the Bank's short- or long-term disability program; or (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months as determined under the Bank's short- or long-term
disability program, receiving income replacement benefits for a period of not
less than three (3) months under an accident and health plan covering the Bank's
employees.

 

--------------------------------------------------------------------------------

 

 
 
Good Reason shall mean any of the following:
(a)    a reduction by the Bank in the Employee's base salary other than under
the conditions specified in Section 4; or
(b)    the relocation of the Employee's principal office assignment to a
location more than fifty (50) miles from its location on the date hereof;
(c)    any material breach of this Agreement by the Bank;
(d)    a material diminution in the Employee's authority, duties, or
responsibilities as an Employee of the Bank; or
(e)    FOR GENE MCFERRIN ONLY: [Employee] no longer has, or is prevented from
fulfilling the responsibilities of, the title and position of [EMPLOYEE TITLE].
For purposes of this Agreement, Good Reason shall not be deemed to exist unless
the Employee's termination of employment for Good Reason occurs within two (2)
years following the initial existence of one of the conditions specified in
clauses (a) through (e) above, the Employee provide the Bank with written notice
of the existence of such condition within ninety (90) days after the initial
existence of the condition, and the Bank fails to remedy the condition within
thirty (30) days after the receipt of such notice by the Bank.
Notwithstanding the foregoing, Good Reason will not exist if the Employee
voluntarily agrees in writing to any of the changes listed above giving rise to
Good Reason.
Retirement shall mean the planned and voluntary termination by the Employee of
his employment on or after reaching the earliest retirement age permitted by the
Financial Institutions Retirement Fund.
Term of the Agreement means three (3) years.
2. DUTIES OF EMPLOYEE.
 
The Employee has been retained by the Bank as an [EMPLOYEE TITLE]. The Employee
shall devote his best efforts to the performance of his duties of his position
with the Bank and shall devote substantially all of his business time and
attention to the performance of his duties under this Agreement.
 
3. TERM OF EMPLOYMENT.
Unless terminated earlier as provided in Section 6, the Bank's employment of
Employee under this Agreement will continue from the Effective Date for a period
equal to the Term of the Agreement.
4. COMPENSATION.
 
The Employee's initial base salary for fiscal year [YEAR] is $[BASE SALARY]
payable in accordance with Bank's payroll payment dates. The Bank will review
the performance of the Employee and the compensation paid to the Employee
according to its existing policies. If the Employee's base salary is increased
as a result of a merit increase or promotion at any time during the term of this
Agreement, then such increased amount shall thereafter constitute the Employee's
“base salary” for all

 

--------------------------------------------------------------------------------

 

purposes under this Agreement. The Bank reserves the right to reduce the
compensation of its Employees when such reduction is associated with a “General
Reduction” in compensation among employees in the same job grade or employees
who are similarly situated and such reduction is in response to adverse or
declining economic conditions. Any such reduction shall not exceed 5% of the
Employee's base salary amount in effect at the time of the reduction. The
Employee will also be eligible for such incentive compensation plans as are
adopted by the Board of Directors.
 
5. EMPLOYEE BENEFITS.
 
The Employee shall be eligible to participate in or receive benefits that are
provided to employees under the Bank's various employee benefit plans, including
applicable bonus plans, if any. The terms of those plans are set forth in the
respective plan documents, and are subject to change based on the terms set
forth therein.
 
6. TERMINATION.
The Employee's employment under this Agreement may be terminated under the
following circumstances:
(a)    
Death. Upon the Employee's death, in which case Employee's employment will
terminate on the date of death;

(b)    
Disability. Upon the Employee's Disability, in which case the Employee may be
eligible for leave under one or more of the Bank's medical leave and/or
disability plans. If the Employee's Disability results in the Employee's
inability to perform, with or without reasonable accommodation (as defined under
the Americans with Disabilities Act), the Employee's duties under this
Agreement, after the initial ninety- (90-) day period of Disability, the Bank
may give the Employee thirty (30) days' written notice of termination of this
Agreement. If the Employee does not return to the performance of the Employee's
duties hereunder on a full-time basis by the end of the thirty day notice
period, then the Bank may terminate the Employee's employment hereunder
effective on the thirty-first (31st) day following the giving by the Bank of
such written notice of termination. Although employment under the terms of this
Agreement will end, the termination of this Agreement will not affect the
Employee's employment and benefits under the Bank's medical leave and/or
disability plans, if applicable;

(c)    
Termination by the Bank for Cause. The Bank may terminate the Employee's
employment at any time for Cause, such termination to be effective as of the
date stated in a written notice of termination delivered to the Employee. Before
proceeding with termination under subparts (iii) through (vi) of the definition
of “Cause”, the Bank will give the Employee written notice of the grounds for
termination and thirty (30) days to cure, if curable. If the Employee fails or
is unable to cure, the Employee's employment will terminate immediately;

(d)    
Resignation by the Employee Other Than for Good Reason. The Employee may
voluntarily resign his position with the Bank at any time for any reason or for
no reason, other than under circumstances constituting Good Reason, upon thirty
(30) days' prior written notice to the Bank. Such resignation will be effective
as of the date stated in such written notice, unless otherwise mutually agreed
by the parties;

(e)    
Termination by the Bank Other Than for Cause. The Bank may terminate Employee's
employment for any reason or for no reason upon sixty (60) days' prior written
notice to Employee. Such termination will be effective as of the date stated in
a written notice of termination; or


 

--------------------------------------------------------------------------------

 

(f)    
Termination by Employee With Good Reason. The Employee may terminate the
Employee's employment hereunder at any time for Good Reason. The Employee must
give the Bank written notice explaining the reasoning for the Employee's
determination that an event giving rise to Good Reason for termination has
occurred and allow the Bank thirty (30) days to cure as further described in the
definition of “Good Reason” in Section 1. If the Bank fails to cure, the
Employee's employment under this Agreement will end on the date stated in the
notice by the Employee (or such earlier date after the delivery of such notice
as the Bank may elect).

In no event will the termination of the Employee's employment affect the rights
and obligations of the parties set forth in this Agreement, except as expressly
set forth herein. Any termination of the Employee's employment pursuant to this
Section 6 will be deemed to be a termination of all of the Employee's positions
with the Bank.
 
7. TERMINATION PAYMENTS.
The Employee will be entitled to receive the following payments upon termination
of the Employee's employment hereunder:
(g)    
Termination Under Certain Circumstances. In the event of the termination of the
Employee's employment pursuant to any of the following provisions:

•    
Section 6(a)            [Death]

•    
Section 6(b)            [Disability]

•    
Section 6(c)            [By the Bank for Cause]

•    
Section 6(d)    [By the Employee Other Than for Good Reason]

the Bank will pay to the Employee (or the Employee's estate, as the case may be)
immediately following such termination all accrued unutilized vacation time as
of such date, and as soon as practicable, but in any event within 90 days, all
accrued and unpaid salary for time worked as of the date of termination. The
Employee will not be entitled to any other compensation, bonus or severance pay
from the Bank; provided, however, that nothing in this Section 7(a) shall affect
any vested rights which the Employee has under any pension, thrift, or other
benefit plan, excluding severance.
(h)    
Termination Under Other Circumstances. In the event of termination of the
Employee's employment pursuant to any of the following provisions:

•    
Section 6(e)            [By the Bank Other Than for Cause]

•    
Section 6(f)            [By the Employee for Good Reason]

the Employee will be entitled to receive the following payments and benefits:
(i)    
pursuant to the Bank's normal payroll schedule, all accrued and unpaid salary
for time worked as of the date of termination;

(ii)    
pursuant to the Bank's normal payroll schedule and procedures, all accrued but
unutilized vacation time as of the date of termination;

(iii)    
salary continuation (at the base salary level in effect at the time of
termination) pursuant to the Bank's normal payroll schedule for a period of time
beginning on the date of termination and continuing for a period equal to three
(3) years;

(iv)    
continued participation in any bonus plan in existence as of the date of


 

--------------------------------------------------------------------------------

 

termination, provided that all other eligibility and performance objectives are
met, as if the Employee had continued employment through December 31 of the year
of termination. The bonus will be paid according to the normal payment schedule
according to the plan then in effect, but not later than March 15th of the year
following the year of termination. (Employee will not be eligible for bonuses
paid with respect to any year following the year of termination); and
(v)    
continued participation in the Bank's employee health care benefit plans in
accordance with the terms of the Bank's then-current Severance Plan that would
be applicable to the Employee if his employment had been terminated pursuant to
such plan.

 
(c)    Taxes. The Employee shall be responsible for the payment of all federal,
state, and local income and other taxes which may be due with respect to any
payments made to the Employee pursuant to this Agreement, other than any excise
tax, tax penalties, or alternative federal tax assessed, which the Employee will
receive from the Bank as an additional payment sufficient to provide him with
the same after-tax benefits as he would have received had such taxes not been
imposed.
These payments are contingent upon the Employee complying with Sections 10, 11,
and 12 of this Agreement and signing a general release of all claims against the
Bank in such form as the Bank shall reasonably require. The Employee will not be
entitled to any other compensation, bonus, or severance pay from the Bank;
provided, however, that nothing in this Section 7(b) shall affect any vested
rights which the Employee has under any pension, thrift, or other benefit plan,
excluding severance.
8. CONFLICT OF INTEREST.
 
The Employee may not use his position, influence, knowledge of confidential
information, or the Bank's assets for personal gain. A direct or indirect
financial interest, including joint ventures in or with a competitor, supplier,
vendor, customer or prospective customer without disclosure and written approval
from the Board of Directors is strictly prohibited and could be grounds for
dismissal for Cause. The Employee shall at all times comply with the Bank's Code
of Ethics.
 
9. CONFIDENTIAL INFORMATION.
 
The term “Confidential Information” means: (a) financial information, including
but not limited to earnings, assets, debts, prices, fee structures, volumes of
purchases or sales, or other financial data, whether relating to the Bank
generally, or to particular products or services offered by the Bank; (b)
customer or member information, including but not limited to information
concerning the products or services utilized or purchased by members, the names
and addresses of members, terms of funding or loan agreements, or of particular
transactions, or related information about potential members; (c) marketing
information, including but not limited to details about ongoing or proposed
marketing programs or agreements by or on behalf of the Bank, marketing
forecasts, results of marketing efforts or information about impending
transactions, and pricing strategies; (d) personnel information, including but
not limited to employees' personal or medical histories, employment agreements,
commission and bonus plans, compensation or other terms of employment, actual or
proposed promotions, hiring, resignations, disciplinary actions, terminations,
training methods, performance or other employee information; (e) information
contained in any computer files, including, but not limited to reports of
examination issued by the Bank's regulator, current and historical information
regarding the Bank's borrowing and other

 

--------------------------------------------------------------------------------

 

relationships with its members and other borrowers, and to the results of the
Bank's internal ratings of its members and other borrowers, confidential
information of third parties provided to the Bank under an agreement requiring
the Bank to maintain the confidentiality of such information except for
specified permitted uses, or other proprietary operating software systems, and
any associated passwords; (f) procedures manuals, policy manuals, sales training
materials, brochures, funding agreements, license agreements, minutes of board
meetings, minutes of manager's meetings, sales meetings; and (g) contacts,
including but not limited to any compilations of past, existing or prospective
sources of business, proposals or agreements between members and the Bank, any
sales or borrowing histories or other revenue information by member or customer,
status of member or customer accounts or credit, or related information about
actual or prospective members or contacts. The term “Confidential Information”
does not include information that is or becomes publicly known or enters the
public domain.
 
10. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.
 
The Bank agrees to provide the Employee with access to Confidential Information
necessary to perform the Employee's job with the Bank. The Employee agrees,
except as specifically required in the performance of the Employee's duties for
the Bank, the Employee will not, during the course of Employee's employment by
Bank and after the Employee leaves the employment of the Bank, directly or
indirectly use, disclose or disseminate to any other person, organization or
entity or otherwise employ any Confidential Information.
 
11. RETURN OF PROPERTY.
 
The Employee agrees to deliver to the Bank upon the cessation of the Employee's
employment, and at any other time upon the Bank's request: (a) all documents and
other materials, whether made or compiled by the Employee alone or with others
or made available to the Employee while employed by the Bank, pertaining to
Confidential Information or other inventions and works of Bank; (b) all
Confidential Information, other inventions or any other property of Bank in the
Employee's possession, custody or control, and (c) all cellular telephones, data
storage devices, and personal digital assistants paid for or issued by the Bank.
This includes Confidential Information contained on Personal Digital Assistants,
mobile phones, external hard drives, USB “flash” drives, other USB storage
devices, FireWire storage devices, digital music players, digital tapes, floppy
disks, CD's, DVD's, personal e-mail accounts (including web-based e-mail
accounts such as Hotmail, gmail, or Yahoo), memory cards, Zip disks or drives,
and all other similar mediums which can be used to store electronic data.
 
12. NON-SOLICITATION OF EMPLOYEES.
 
For a period of one year after the Employee's employment with the Bank ends, the
Employee will not recruit, hire or attempt to recruit or hire, directly or by
assisting others, any employee of Bank who was employed by the Bank within six
(6) months of the termination of the Employee's employment with Bank.
 
13. FEDERAL BENEFITS RULES.
 
If any provision of this Agreement (or any award of compensation) would cause
the Employee to incur any additional tax or interest under Section 409A of the
Internal Revenue Code (the “Code”) or any regulations or Treasury guidance
promulgated thereunder, the Bank may reform such provision provided that it will
(i) maintain, to the maximum extent practical, the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code and (ii) notify and consult with the Employee regarding such amendments or
modifications prior to the effective date of any change.

 

--------------------------------------------------------------------------------

 

14. SEVERABILITY.
 
If any provision, restriction or section in this Agreement is determined to be
in violation of any law, rule or regulation or otherwise unenforceable, such
determination shall not affect the validity of any other provision, restriction
or section of this Agreement, but such other provisions, restrictions or
sections shall remain in full force and effect. Each provision, restriction or
section of this Agreement is severable from every other provision, restriction
or section and constitutes a separate and distinct covenant. In the event that a
court of competent jurisdiction determines that any provision of this Agreement
is overly broad or unenforceable, the Bank and the Employee specifically request
that such court sever it or reform such provision so that it is enforceable to
the maximum extent permitted by law; provided that the Bank's obligation to pay
the Termination Payments set forth in Section 7(b) are contingent upon the
Employee complying with Sections 10, 11, and 12, as written. If the Employee
challenges the enforceability of Sections 10, 11, or 12, or if a court finds any
of these sections to be unenforceable, the Employee will not be entitled to the
separation payments set forth in Section 7(b).
 
15. SUCCESSORS.
 
This Agreement shall be binding upon and inure to the benefit of the Bank and
its successors and assigns, and the Employee, the Employee's heirs, executors
and administrators.
 
16. ENTIRE AGREEMENT; MODIFICATION.
 
This Agreement constitutes the entire Agreement between the parties hereto, and
fully supersedes any prior agreements or understandings between the parties. The
parties acknowledge that they have not relied on any representations, promises,
or agreements of any kind made in connection with the decision to sign this
Agreement, except for those set forth in this Agreement. This Agreement may not
be altered or amended except in writing, signed by the Employee and an
authorized representative of the Bank.
 
17. CHOICE OF LAW AND VENUE.
 
The parties agree that this Agreement is to be governed by and construed under
the law of the State of Illinois without regard to its conflicts of law
provisions. The parties further agree that all disputes shall be resolved
exclusively in state or federal court in Cook County, Illinois.
 
18. NOTICES.
 
Any notice required or permitted hereunder shall be in writing, and shall be
deemed duly given when hand delivered, or when mailed, first class mail, postage
prepaid, registered or certified, return receipt requested, to the addresses set
forth below:
 
Bank
 
111 E. Wacker Dr., Suite 800
Chicago, IL 60601
Attention: President and CEO
 
 
Employee
 
[EMPLOYEE ADDRESS]
[EMPLOYEE ADDRESS]

 

--------------------------------------------------------------------------------

 

 
    
 
The foregoing addresses may be changed at any time, or from time to time, by
written notice given in accordance with the provisions of this section.
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.
 
 
 
FEDERAL HOME LOAN BANK            EMPLOYEE
OF CHICAGO
 
 
 
 
By: _______________________________        By: ________________________________
Name: [PRESIDENT]                Name:    
Title: President and CEO    Title:    

 

 